INGRAHAM, J.
This was an application made to the trial term,, part 2, to vacate an order granted by the special term directing that this cause be set down on the calendar of the trial term of the court, part 2, on the first Monday of March, 1898. The motion was denied by Mr. Justice Truax, for the reason, as stated by him, that “I will not vacate an order duly made by another justice. The remedy is bvappeal.” We think the court below properly disposed of this application. The order directing the case to be set down had been made and decided by the special term of the court, and the appellants here had appealed from that order. The motion to vacate that order by the-trial term was unnecessary, as the question as to' the validity of the-order could be settled upon the appeal. As, however, we have reversed the order of the special term on the appeal taken from it, this-order should be affirmed, but without costs. All concur.